                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

THOMAS LEWIS, #133200,                       )
                           Plaintiff,        )
                                             )      No. 1:18-cv-1093
-v-                                          )
                                             )      Honorable Paul L. Maloney
JONATHAN DECKER, D.O., et al,                )
                       Defendants.           )
                                             )

                                        JUDGMENT

      The Court has dismissed all claims and defendants without prejudice. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: September 16, 2019                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
